DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 9/26/2019. Claims 9-15 and 17 has been amended. No claims have been added. No claims have been cancelled. Claims 1-17 are pending and an action is as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 9-13 and 15-17  are rejected under 35 U.S.C. 103 as being unpatentable over Tan Berstrom et al. US 2017/0164221 (hereinafter Tan), in view of Bergstrom et al. US 2019/0053041 (hereinafter Bergstrom) and Chen et al. US 2016/0278138 (hereinafter Chen).

Regarding claim 1, Tan teaches a method for monitoring a wireless local area network (WLAN) status, comprising: receiving configuration information, delivered by a base station, about joint transmission between a mobile communication network and a WLAN (801 Mobility Set of Tan's Figure 8) [Tan, Fig. 8 Element 801, ¶11]; and 
	monitoring a status of WLAN connection according to the timer duration and the first preset threshold (the terminal device monitors the WLAN connection during each detected successful or failed attempt to connect to the all network nodes of the WLAN that are identified by the received identifier of the mobility set according to a predetermined time duration) [Tan, Figs. 8 and 10, ¶68]. 
	While it teaches that there are a set of network nodes that are available for the Mobile to attempt connecting to, whereby when the Mobile actually attempts to connect to all the network nodes in the mobility set and fails (preset threshold of the number of times that WLAN connection is temporarily unavailable threshold) during a predetermined time period (timer duration) [Figure 8 and 10 ¶68 (failed to connect to all network nodes (preset threshold) within predetermined time period), ¶139-¶143 (monitoring of the successful/failed detection and/or connections to the preset threshold maximum of identified WLAN network nodes) & ¶254-¶259], but it does not teach wherein the configuration comprises a timer duration.
	Berg teaches wherein the configuration comprises a timer duration (the message prompts the wireless device to set and start of the timer with duration that is the length of time until the time of expiration of the timer) and a first preset threshold of the number of times that WLAN connection is temporarily unavailable (the message prompts the wireless device to attempt establish with a 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the configuration comprises a timer duration and number of times the WLAN connection is temporarily unavailable. The resulting benefit of the combination would have been the ability to more accurately determine the status of the WLAN with a greater degree of accuracy, but it does not teach wherein both the threshold and timer are in the same message sent by the base station to the wireless terminal. 
	However, Chen teaches wherein the threshold and timer are sent in the same message by the base station [Chen ¶51 [0051] Please refer to FIG. 18, which illustrates an embodiment of AP connection failure. For the UE with split/assisted RB(s), the eNB may transmit the AP Failure Report configuration to the UE, wherein the AP Failure Report Configuration may include thresholds of WiFi AP signal quality and/or throughput, and/or number and timer of attempts to associate with the WiFi AP. Once the UE detected AP Failure happened according to the parameters/values provided in the AP Failure Report Configuration, the]
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, in view of Berg, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Chen, indicating that the configuration message comprises both the timer and number of times the WLAN connection is temporarily unavailable. The resulting benefit of the combination would have been the 

	Regarding claim 9, Tan teaches an apparatus for monitoring a WLAN status, applied to a terminal device 42 [Tan, Figures 3 and 12], comprising a processor 50 and a non-transitory computer-readable storage medium storing instructions 56, wherein the instructions, when executed by the processor, cause the processor to perform a method comprising: 
receiving configuration information, delivered by a base station, about joint transmission between a mobile communication network and a WLAN (801 Mobility Set of Tan's Figure 8) [Tan, Fig. 8 Element 801, ¶11]; and 
monitoring a status of WLAN connection according to the timer duration and the first preset threshold (the terminal device monitors the WLAN connection during each detected successful or failed attempt to connect to the all network nodes of the WLAN that are identified by the received identifier of the mobility set according to a predetermined time duration) [Tan, Figs. 8 and 10, ¶68]. 
While it teaches that there are a set of network nodes that are available for the Mobile to attempt connecting to, whereby when the Mobile actually attempts to connect to all the network nodes in the mobility set and fails (preset threshold of the number of times that WLAN connection is temporarily unavailable threshold) during a predetermined time period (timer duration) [Figure 8 and 10 ¶68 (failed to connect to all network nodes (preset threshold) within predetermined time period), ¶139-¶143 (monitoring of the successful/failed detection and/or connections to the preset threshold maximum of identified WLAN network nodes) & ¶254-¶259], but it does not teach wherein the configuration information comprises a timer duration.

It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the configuration comprises a timer duration and number of times the WLAN connection is temporarily unavailable. The resulting benefit of the combination would have been the ability to more accurately determine the status of the WLAN with a greater degree of accuracy, but it does not teach wherein both the threshold and timer are in the same message sent by the base station to the wireless terminal. 
	However, Chen teaches wherein the threshold and timer are sent in the same message by the base station [Chen ¶51 [0051] Please refer to FIG. 18, which illustrates an embodiment of AP connection failure. For the UE with split/assisted RB(s), the eNB may transmit the AP Failure Report configuration to the UE, wherein the AP Failure Report Configuration may include thresholds of WiFi AP signal quality and/or throughput, and/or number and timer of attempts to associate with the WiFi AP. Once the UE detected AP Failure happened according to the parameters/values provided in the AP Failure Report Configuration, the]


	Regarding claim 16, Tan teaches a terminal [Tan, Figure 3], comprising: a processor 50 and a memory storing processor-executable instructions 56 which, when executed by the processor 50, perform the following operations: 
receiving configuration information, delivered by a base station, about joint transmission between a mobile communication network and a WLAN (801 Mobility Set of Tan's Figure 8) [Tan, Fig. 8 Element 801, ¶11]; and 
monitoring a status of WLAN connection according to the timer duration and the first preset threshold (the terminal device monitors the WLAN connection during each detected successful or failed attempt to connect to the all network nodes of the WLAN that are identified by the received identifier of the mobility set according to a predetermined time duration) [Tan, Figs. 8 and 10, ¶68]. 
While it teaches that there are a set of network nodes that are available for the Mobile to attempt connecting to, whereby when the Mobile actually attempts to connect to all the network nodes in the mobility set and fails (preset threshold of the number of times that WLAN connection is temporarily unavailable threshold) during a predetermined time period (timer duration) [Figure 8 and 10 ¶68 (failed to connect to all network nodes (preset threshold) within predetermined time period), ¶139-
Berg teaches wherein the configuration information comprises a timer duration (the message prompts the wireless device to set and start of the timer with duration that is the length of time until the time of expiration of the timer) and a first preset threshold of the number of times that WLAN connection is temporarily unavailable (the message prompts the wireless device to attempt establish with a connection to the WLAN assess points included within the mobility set and report failure if there is an unsuccessful connection to each of the WLAN access points in the mobility set - this is interpreted as the present threshold of the number of times that WLAN is temporarily unavailable) [Bergstrom, ¶12 & also see ¶106-¶108 (configuring the wireless device with a message prompting timer duration and mobility set - ID/number of WLAN nodes for connecting to)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the configuration comprises a timer duration and number of times the WLAN connection is temporarily unavailable. The resulting benefit of the combination would have been the ability to more accurately determine the status of the WLAN with a greater degree of accuracy, but it does not teach wherein both the threshold and timer are in the same message sent by the base station to the wireless terminal. 
	However, Chen teaches wherein the threshold and timer are sent in the same message by the base station [Chen ¶51 [0051] Please refer to FIG. 18, which illustrates an embodiment of AP connection failure. For the UE with split/assisted RB(s), the eNB may transmit the AP Failure Report configuration to the UE, wherein the AP Failure Report Configuration may include thresholds of WiFi AP signal quality and/or throughput, and/or number and timer of attempts to associate with the WiFi AP. Once the UE 
	It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, in view of Berg, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Chen, indicating that the configuration message comprises both the timer and number of times the WLAN connection is temporarily unavailable. The resulting benefit of the combination would have been the ability to communicate this critical configuration information to the discerning device, which has the responsibility to using the information to determine the WLAN status, with less overhead and fewer exchanges.


Regarding claim 2, Tan, in view of Berg and Chen the method according to claim 1, wherein the step of monitoring the status of WLAN connection according to the timer duration and the first preset threshold comprises: detecting that WLAN connections with all WLANs in a WLAN mobility set become temporarily unavailable (Tan, ¶134 & ¶136 (the UE monitors to detect if it fails to connect to all of the WLANs in the mobility set over a predetermined period of time)); 
setting the status of WLAN connection to a suspended status and reporting the suspended status of WLAN connection to the base station [Tan, ¶136 & ¶138 (the status of the WLAN connection to the base station is set in the report of the failure to connect to all of the WLANs of the mobility set during a timer period is sent by the UE. At this point of total failure of attempting to connect to all the WLAN network nodes of the mobility set, the UE is no longer attempting to establish connections which effectively results in the suspended status. Therefore the report of the failure is a report of the suspended status of the WLAN connections to the BS.)]. 

However Bergstrom teaches the UE (wireless device) setting a timer according to the timer duration, and starting or restarting the timer [Bergstrom, ¶12, ¶79 and ¶106 (start timer which has duration which is completed upon the expiration of the timer as stated by Bergstrom)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the configuration comprises a timer duration and wherein the timer duration must be set, started and will expire at the end of its duration. The resulting benefit of the combination would have been the ability to establish an interval that must be uniformly applied for each session to more accurately determine the status of the WLAN with a greater degree of accuracy. 

Regarding claim 10, Tan, in view of Berg and Chen teaches the apparatus according to claim 9, wherein monitoring the status of WLAN connection according to the timer duration and the first preset threshold comprises: detecting that WLAN connections with all WLANs in a WLAN mobility set become temporarily unavailable; setting a timer according to the timer duration and starting or restarting the timer, and setting the status of WLAN connection to a suspended status, and reporting the suspended status of WLAN connection to the base station (See the rejection of claim 2 as the rationale applied to claim 2 is also applied to the rejection of claim 10). 


detecting, within the timer duration, the number of times that WLAN connections (connections to a subset of WLAN network nodes) with all WLANs in the WLAN mobility set become temporarily unavailable (failed attempts to connect to the subset of WLAN network nodes), setting, when it is determined that the number of times that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable is less than the first preset threshold, the status of WLAN connection to the suspended status, and reporting the suspended status of WLAN connection to the base station (when the subset of WLAN network nodes (being less than the threshold of all of the WLAN network nodes) is determined to have failed connection attempts then a report indicating these nodes and wireless connections thereto is reported by the UE to the base station which indicates a status of not available for connection for the time period, which is interpreted as being equal to the status of being suspended) [Tan, Figures 5, 7, 8 & 10, 76, ¶118 (terminal device is provided with a set of identifiers of WLAN network nodes which the UE will attempt to connect with during a time period, at the end the UE will detect which WLAN network nodes failed and report these failures to the base station in a failure indication message), ¶161 (to set of identifiers may be a subset of WLAN network nodes/not all of the WLAN network nodes)]. 

Regarding claim 15, the combination of Tan, in view of Berg and Chen teaches the apparatus according to claim 10, wherein the method performed by the processor further comprises: detecting, after the suspended status of WLAN connection is reported to the base station, the number of times that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable within the timer duration, and setting, when it is determined that the number of times that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable is less than the first preset 

Regarding claim 4, the combination of Tan, in view of Ben and Chen teaches the method according to claim 2, wherein after reporting the suspended status of WLAN connection to the base station, the method further comprises: 
detecting, within the timer duration, that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable (the wireless device, during the time period, may detect a failure of a connection (unavailable connection) for each WLAN in the mobility set [Tan, ¶139]), setting, when it is determined that the number of times that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable is equal to or greater than the first preset threshold, the status of WLAN connection to a failed status, stopping the timer, and reporting the failed status of WLAN connection to the base station [Tan, ¶139 (when each of the number of the WLAN network nodes in the mobility is determined to have  a failed connection (interpreted as being equal to the preset threshold/(number of WLAN network node connections in the mobility set), then the UE creates/sets a message and then sends the message as a report which indicates the status of the WLANs as failures and stops the associated timer.)]. 

Regarding claim 11, the combination of Tan, in view of Ben and Chen teaches the apparatus according to claim 10, wherein the method performed by the processor further comprises: detecting, after the suspended status of WLAN connection is reported to the base station, that WLAN connections with all WLANs in the WLAN mobility set become temporarily unavailable within the timer duration; setting, when it is determined that the number of times that WLAN connections with all WLANs in the 

Regarding claim 5, the combination of Tan, in view of Berg and Chen teaches the method according to claim 2, wherein after reporting the suspended status of WLAN connection to the base station [Berg, ¶93], the method further comprises: 
detecting, in a case where a last reported status of WLAN connection is the suspended status (previously reported failed connection) [Bergstrom, ¶94-¶95], that a current WLAN connection with a WLAN in the WLAN mobility set is successfully established or maintained again (detecting the successfully established and resumed WLAN connection to a WLAN access point of the mobility set post previous failure) [Bregstrom, ¶94-¶95]; setting the status of WLAN connection to a resumed status (creating/setting  and sending a report, to the base station/network node 200, of the status of the successful established and resumed connection to the WLAN AP ); and reporting the resumed status of WLAN connection to the base station (the report is sent to the Base station/network node) [Bergstrom, Figure, 2-3, ¶94-¶95]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the device may determine when previously reported failed connections are not successfully established. The resulting benefit of the combination would have been the ability to continue the use of a prior connection without having to consume additional new resources. 



Regarding claim 6, the combination of Tan, in view of Berg and Chen teaches the method according to claim 5, wherein after reporting the resumed status of WLAN connection to the base station, the method further comprises executing at least one of: receiving a first protocol data unit (PDU) through a WLAN according to the configuration information; and sending a second protocol data unit (PDU) through a WLAN according to the configuration information. [Bergstrom Figure 2, ¶04, based on the available WLAN connections the UE may receive PDUs via the current established connections from the network]. 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Tan, indicating a method and device for monitoring WLAN status using configuration information, with the teachings of Berg, indicating that the device may determine when previously reported failed connections are not successfully established and using the connections for the sending and receiving of PDUs. The resulting benefit of the combination would have been the ability to continue the use of a prior connection without having to consume additional new resources.



Regarding claim 7, the combination of Tan, in view of Berg and Chen teaches the method according to claim 4, wherein after reporting the failed status of WLAN connection to the base station, the method further comprises executing at least one of: stopping monitoring the status of WLAN connection; and stopping attempts to connect to the WLAN [Tan, Figure 10 (after the reported failed status of WLAN connection is made to the base station, attempts to connect to the WLAN are stopped as shown in Figure 10 as the reporting of the failure may be a final step - 1007)]. 

Regarding claim 17, the combination of Tan, in view of Berg and Chen teaches a non-transitory computer-readable storage medium storing computer executable instructions which, when executed, implement the method according to claim 1 [Tan, Figure 3, Memory 56, ¶115].

Allowable Subject Matter
Claims 8 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner having completed a search of Patent and Non-Patent Literature has determined that there are  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LONNIE V SWEET/Primary Examiner, Art Unit 2467